AKLITSCH LAW GROUP
1350 OLD MARLBORO PIKE
UPPER MARLBORO, MD
20772

(301) 627-8700

Case 8:21-cv-00280-GLS Document 1-2 Filed 02/03/21 Page 1of 3

IN THE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND

CHANTAL MILES
4002 Hanson Oaks Drive
Hyattsville, Maryland 20784

Plaintiff

= : Case No.: CALADNSSIO

WASHINGTON METROPOLITAN
AREA TRANSIT AUTHORITY
Serve: General Counsel

600 5" Street | S ECVICe

Northwest, Washington D.C. 20001 C
Defendant: O (- 4
COMPLAIN

Plaintiff, Chantal Miles, by her attorney, Richard L. Jaklitsch, hereby files

suit against the Defendant, Washington Metropolitan Area Transit Authority, and for

reasons, states as follows:

INTRODUCTION
1. On or about June 30, 2019, Plaintiff, Chantal Miles, was the operator of
a vehicle stopped in the left lane in traffic. “OU = =
2 OS
2. At that same time and place, a vehicle driven by the Defendant, wo ce

a oe
Washington Metropolitan Area Transit Authority, had been traveling directly behind the"

= ud Coe pe
Plaintiff, when said Defendant rear-ended Plaintiff's vehicle. ey Uae

or wad

3. At all times relevant herein, the Plaintiff, Chantal Miles, was exercising

due care, and was free of negligence.

COUNT |

4. Plaintiff, Chantal Miles, realleges the facts and allegations set forth in

 

 

 
KLITSCH LAW GROUP

SO OLD MARLBORO PIKE

UPPER MARLBORO, MD
20772

(301) 627-8700

 

Case 8:21-cv-00280-GLS Document 1-2 Filed 02/03/21 Page 2 of 3

the Introduction, and further states as follows:

5. The negligence of the Defendant, Washington Metropolitan Area
Transit Authority, was the proximate cause of the accident in that said Defendant
negligently operated their vehicle at a speed too great for the conditions existing,
negligently failed to keep proper control of their vehicle, negligently failed to keep a
proper lookout for other vehicles, and was otherwise careless and negligent, thereby
causing a collision with the motor vehicle owned and operated by the Plaintiff.

6. As a result of the negligence of said Defendant, Washington
Metropolitan Area Transit Authority, Plaintiff did suffer great pain and permanent injury,
mental anguish, loss of income, property damage, and other damages, and has
incurred and in the future will incur medical expense.

WHEREFORE, Plaintiff, Chantal Miles, demands judgment against said
Defendant in a sum over and above Seventy-Five Thousand Dollars ($75,000.00).

THE-JAKLIFSCH LAW GROUP

on é
rr a

a
f 2
/ Richard L. Jaklitsch, JA3074
’ \ CPF#:-8312010222 |
‘ _ Attornéy for Plaintiff
14350 Old Marlboro Pike
Upper Marlboro, Maryland 20772
(301) 627-8700
(301) 627-6070 (fax)
rick@thejaklitschlawgroup.com /bkb

 

 

 

 
KLITSCH LAW GROUP
iSO OLD MARLBORO PIKE
UPPER MARLBORO, MD

{301 6278700

 

 

Case 8:21-cv-00280-GLS Document 1-2 Billed 02/03/21 Page 3 of 3

DEMAND FOR JURY TRIAL

 

Plaintiff demands Trial by Jury on all issues herein.

4
ot %

So

 

/ Richard L. Jaklitsch jikb

 

 
